Form 8-K/A Exhibit 99.04 SiBEAM, Inc. Unaudited Financial Statements Three Months Ended March 31, 2011 Contents Unaudited Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 1 Condensed ConsolidatedStatements of Operations for the three months ended March 31, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 SiBEAM, Inc. Condensed Consolidated Balance Sheets (In Thousands, Except Share and per Share Amounts) (Unaudited) Mar 31, 2011 December 31, 2010 Assets Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash and other assets 72 Total assets $ $ Liabilities, convertible preferred stock and stockholders' deficit Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation Payable to a related party 43 – Deferred Margin on Sales to Distributors 76 55 Deferred License Revenue Total current liabilities Line of credit, less current portion – – Other long term liabilities 61 69 Commitments and contingencies Convertible preferred stock (Note 7) Stockholders' deficit: Common stock 171,000,000 authorized shares, $0.001 par value: Issued and outstanding shares - 3,275,394 at December 31, 2010 and 2009 3 3 Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities, convertible preferred stock and stockholders' deficit $ $ See accompanying notes. 1 SiBEAM, Inc. Condensed Consolidated Statements of Operations (In Thousands) (Unaudited) Three Months Ended March 31, Product Revenue $ $ NRE, Licensing Revenue Total Revenue Cost of goods sold - product Cost of goods sold - NRE, licensing revenue 25 – Total cost of goods sold Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Other expenses, net ) ) Net loss $ ) $ ) See accompanying notes. 2 SiBEAM, Inc. Condensed Consolidated Statements of Cash Flows (In Thousands) (Unaudited) Three Months Ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 81 Amortization of debt issuance costs – 25 Stock based compensation expense 67 61 Changes in operating assets and liabilities: Accounts receivable ) Inventories 54 ) Prepaid expense and other current assets ) ) Accounts payable 95 ) Accrued liabilities ) ) Accrued compensation Deferred income on disti shipments and NRE, Lic 40 Other long term liabilities (8
